Citation Nr: 1538850	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from September 1951 to July 1953.  His awards and decorations include the Purple Heart Medal and Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the VA RO in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has been unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities during the entire appeal period.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met during the entire appeal period since July 10, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain gainful employment.  He reports that he had a high school education and worked as a sheet metal worker until he retired in 1984, due to physical problems with his leg associated with his in-service wounds.  See July 2009 notice of disagreement.  The Veteran did not believe it was reasonable, in today's economy, to conclude that he could obtain and maintain sedentary employment.  Given that the VA recently "conceded" that his disabilities increased in severity (an apparent reference to a June 2008 rating decision), he believed he was entitled to a TDIU.  Id.  

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Service connection is in effect for residuals of a shell fragment wound to the left leg affecting muscle groups (MG) XI and XII, evaluated as 30 percent disabling; amputation of the left index finger and a shell fragment wound of the right chest involving MG II, each evaluated as 20 percent disabling; degenerative joint disease of the left knee with knee strain associated with the shell fragment wound to the left leg, tender shell fragment wound of the neck, shell fragment wound scars of the left leg, bilateral hearing loss, and tinnitus, each evaluated as 10 percent disabling; and, non-tender shell fragment wound scars of the right pleural cavity and a shell fragment wound of the right lower extremity, each assigned noncompensable disability evaluations.  The Veteran's combined disability evaluation is 60 percent prior to February 11, 2008 and 80 percent thereafter.  

Inasmuch as the Veteran's left leg, right chest, and amputated left index finger injuries arise from disability of common etiology (a missile wound incurred in September 1952), they are considered a single disability, and he has met the percentage requirements for TDIU throughout the appeal period.  38 C.F.R. §§ 4.16(a), 4.25 (2014). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2014).  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In 2013, the Veteran's VA primary care physician opined that he was unemployable due to his service-connected disabilities, although VA examiners found otherwise.

VA examiners have opined that the Veteran could be employed with proper accommodation for the service connected left leg disability, amputated left index finger, right chest, or bilateral hearing disability; but have not considered the effects of these disabilities together or whether the Veteran would be qualified for such employment.

The Veteran's left knee and leg disabilities, at best, limit him to performing some type of sedentary employment where he would sit at a maximum of two hours and was able to get up and walk around, according to the June 2009 VA medical examiner.  The Veteran's amputated left index finger would cause difficulty with left hand grasping or gripping objects, according to the examiner.  It is difficult to envision gainful non-sheltered employment that would permit such accommodations. This is before considering any additional limitations that would result from the other service connected disabilities.

The Veteran's only reported employment experience has been in jobs requiring significant ability to ambulate or be physically active.  He told the VA examiner that he was unable to type or operate a computer due, in large measure, to his left index finger amputation.

There is evidence that the Veteran has significant non-service connected disabilities, but there is no clear medical opinion that the service-connected disabilities alone would permit him to work.  

In the aggregate, the nature and extent of his service-connected disabilities are such that the Veteran is not able to obtain or maintain any type of substantially gainful employment.  As the Veteran has not worked during the appeal period and since 1997, entitlement to a TDIU is granted.  The Board has not set an effective date for the grant, because it does not want to deny the Veteran the opportunity to present evidence and argument on that downstream issue when the RO implements this decision.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (holding that the Board lacks jurisdiction over issues unless they are initially adjudicated by an agency of original jurisdiction).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


